Citation Nr: 1314531	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a stomach and intestinal disorder, to include as due to service in the Southwest Asia Theater of Operations, and, if so, whether service connection for irritable bowel syndrome (IBS) is warranted. 

2.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and a hiatal hernia.   

3  Entitlement to service connection for an incisional hernia with post-operative scar.   

4.  Entitlement to service connection for migraines.   

5.  Entitlement to service connection for bilateral hearing loss.   

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June to October 1987 and from December 1990 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008, December 2009, and January 2010 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at Board video-conference hearings held in September 2010 and January 2013.  Transcripts of those hearings are on file.

In an April 2011 decision, the Board denied service connection for a left ankle disorder.  Additionally, the issues of service connection for disorders of the right ankle and low back, which were remanded therein, were recently granted by the RO in a May 2012 rating action.  Accordingly, these claims are no longer in appellate status.  Therefore, the issues listed on the cover page reflect those issues that remain in appellate status.  Essentially, additional development is required in conjunction with all of the claims on appeal.  

A review of the Virtual VA electronic storage system reveals the existence of relevant VA clinic records dated through June 2012, which are not associated with the paper claims folder.  The RO has considered this evidence in the September 2012 statement of the case and the November 2012 supplemental statement of the case.

The issues of entitlement to service connection for IBS; a stomach disorder, to include GERD and a hiatal hernia; incisional hernia with post-operative scar; migraines; bilateral hearing loss and tinnitus, as well as a claim of entitlement to an initial evaluation in excess of 30 percent for PTSD and MDD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision decided in June 1997 and issued in July 1997, the RO denied the Veteran's claim of entitlement to service connection for a stomach and intestinal disorder.   

2.  Evidence added to the record since the final July 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for IBS.   



CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied the Veteran's service connection claim for a stomach and intestinal disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach and intestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a stomach and intestinal disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

By way of background, a rating decision dated and issued in September 1995 initially denied service connection for a stomach and intestinal disorder due to an undiagnosed illness.  Thereafter, in August 1996, the Veteran was advised that VA was reviewing his claim for disability benefits based on Persian Gulf War service.  As such, his claim for service connection was reconsidered in a rating decision decided in June 1997 and issued in July 1997.  

In this regard, the July 1997 rating decision denied service connection for a stomach and intestinal disorder.  The evidence on file at the time of such rating decision included the Veteran's service treatment records (STRs) and an VA examination report of April 1997.  The STRs include a separation physical examination of May 1991, on which the Veteran reported that he did not know if he had stomach or intestinal trouble.  The April 1997 VA examination reflects that the Veteran indicated that he developed abdominal pain and symptoms consistent with esophageal reflux while he was serving in Saudi Arabia.  A history of post-service GERD surgery was noted.  The Veteran described having symptoms of vomiting and gas bloat syndrome.  Diagnoses of GERD, and a history of hematuria of unclear etiology, were made.   

As the basis for the denial, the RO explained that: (1) the service records contained no evidence of treatment for, or diagnosis of, any stomach or intestinal disorder; and (2) evidence of record did not indicate that the condition occurred in or was caused by military service; and (3) service connection was not warranted for manifestations of an undiagnosed illness, as a condition, GERD, had been diagnosed.  

In July1997, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a stomach and intestinal disorder was received until July 2008, when VA received his application to reopen such claim.  Therefore, the July 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a stomach and intestinal disorder was received prior to the expiration of the appeal period stemming from the July 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that the Veteran's service personnel records were added to the file in July 2007.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. 
§ 3.156(c)(1)(i).  In this regard, such records reflect that the Veteran served in Saudi Arabia from January 1991 to June 1991, thus demonstrating service in Southwest Asia.  However, such information was already of record at the time of the July 1997 rating decision.  Thus, as the information in the service personnel records are duplicative, the Board finds that they are not relevant to the Veteran's claim.  As such, the July 1997 rating decision is final.  

Evidence added to the file subsequent to the July 1997 rating action includes a private medical record received in November 2011, reflecting that the Veteran was hospitalized in May 1992 with final diagnoses including IBS.  

The Board finds that the newly submitted evidence reflecting that the Veteran was hospitalized for treatment of IBS in May 1992 is potentially significant and, as such, is material to the claim.  In this regard, while not revealing evidence of IBS in service, it does indicate that IBS was diagnosed within a year of the Veteran's discharge for service.  The proximity of the diagnosis to the Veteran's second period of service, when viewed in conjunction with the history given by the Veteran upon VA examination of 1997, to the effect that he developed abdominal pain and symptoms consistent with esophageal reflux while he was serving in Saudi Arabia, raises a reasonable possibility of substantiating the claim, by virtue of suggesting possible service incurrence or etiology, elements previously unestablished pursuant to the July 1997 denial of the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").   

The Board therefore finds that  he May 1992 hospitalization summary sheet relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.  In light of such finding, the Board concludes that this evidence provided by the Veteran for the file in 2011, is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).  

Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a stomach and intestinal disorder and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a stomach and intestinal disorder has been received and, to this extent only, the appeal is granted.


REMAND

With respect to the remaining claims on appeal, as well as the reopened service connection claim for IBS, the Board has determined that additional development is required prior to the adjudication of these claims.  

With respect to the service connection claims for IBS and GERD, the Veteran has asserted that he began to experience severe stomach pains during his second period of service, which are not shown in the service treatment records.  However, he did submit statements from his fellow servicemen who recall him experiencing such symptoms and receiving treatment.  A private medical record reflects that the Veteran was hospitalized for treatment of diagnosed IBS in May 1992.  Thereafter, an Army treatment note from August 1993 indicates severe gastroesophageal symptoms, following which the Veteran underwent a surgical repair for this disorder.  Subsequent treatment notes indicate that the Veteran experienced post-surgical complications in the form of an incisional hernia, which was surgically repaired in November 2007. 

Pursuant to the April 2011 Board remand, a medical opinion was requested in order to ascertain whether the Veteran's GERD was attributable to active duty, and whether his incisional hernia is attributable to the surgical procedure he underwent to correct this disorder.  A November 2011 VA examination report indicates that the Veteran reported reflux symptoms starting after returning from the Gulf War, with surgical treatment for GERD in November 1993, and subsequent recurrent incisional hernia, repaired in 1995.  The examination was positive for symptoms of abdominal pain and nausea.  The examiner concluded that the Veteran had chronic GERD symptoms, but no clinical findings of incisional hernia.  An opinion was also provided to the effect that GERD and subsequent incisional hernia were not at least as likely as not associated with service because there was no evidence in the service treatment records of GERD or incisional hernia and medical records indicated that the condition was first diagnosed after service.

As an initial matter, IBS was not even mentioned in the November 2011 report, possibly explained by the fact that the claim was not reopened for readjudication on the merits at that point.  However, now having reopened that claim, it is necessary to conduct adequate development, to include obtaining a VA examination to determine whether a diagnosis of IBS is currently warranted and if so, whether the condition was incurred in or is otherwise etiologically related to service.  The Board is concerned that the 2011 opinion was not based on a full evaluation of the evidence; namely, the 1992 record revealing that the Veteran was treated for IBS at that time was not on file for consideration, and it does not appear that the Veteran's lay reports regarding the onset and chronicity of his symptoms were considered or discussed by the examiner.  

In hearing testimony provided in 2013, the Veteran indicated that his current symptoms included gassy episodes, diarrhea and constipation.  In order fulfill the duty to assist, a new examination should be conducted, to reflect review of the claims folder and lay evidence, and recordation of clear diagnoses of the currently manifested conditions, as well as an opinion with supporting rationale addressing the likely onset and etiology of the Veteran's diagnosed disorders, to include consideration of whether the claimed disorders may be related to the Veteran's service in Southwest Asia.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38  C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The Veteran has also claimed service connection for migraine headaches and the service treatment records indicate that in May 1991, during his second period of service, the Veteran noted a history of frequent and/or severe headaches.  Treatment records from September and November 2007 indicate a "long history" of headaches that have gotten progressively worse.  Other evaluations, such as one in July 2008, identified his symptoms as consistent with migraines.  In the April 2011 Board remand, an opinion was requested to determine whether the headaches are attributable to service or to the Veteran's presence in the Southwest Asia Theater of Operations.  The file contains a VA examination report of November 2011 indicating that migraine headaches were diagnosed after the Veteran returned from service in 1991.  The examiner opined that it was not at least as likely as not that headaches were associated with service because there was no evidence in the service records to indicate care for migraine headaches.  

When VA affords an examination or obtains an opinion, there is a duty to ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2012).  Here, the opinion is flawed in that, although there was no care shown for headaches in service, the Veteran presented lay evidence upon separation to the effect that he had a history of frequent and/or severe headaches, significant evidence which was not discussed or assessed in issuing the 2011 opinion.  Accordingly, a remand to obtain a fully informed opinion regarding the onset and etiology of the Veteran's claimed headaches is warranted.

In conjunction with both the Veteran's hearing loss and tinnitus claims, additional development is warranted.  In a prior Board remand of 2011, it was noted that the Veteran had exhibited significant hearing loss since active duty, and observed that audiograms of both February 1997 and May 2008 met the requirements for impaired hearing for VA purposes under 38 C.F.R. § 3.385.  It was also explained that this issue is complicated by the fact that at least some of his hearing loss preexisted active duty and a long history of ear infections which may have contributed to both the hearing loss and his claimed tinnitus.  A VA audiological opinion was requested in order to determine whether his hearing loss and tinnitus are related to service.   

The file contains a VA audio examination report of November 2012, at which time the claims folder was not available for review.  It was noted that the Veteran complained of hearing loss after returning from deployment in 1991, and of tinnitus beginning in the mid to late 1990's.  He gave a post-service history of occupational and recreational noise from construction work and hunting, and mentioned that he wore hearing protection for both.  Bilateral sensorineural hearing loss was diagnosed.  The examiner was unable to provide any opinion as to the etiology of the claimed conditions without review of the claims folder.  In an addendum provided later in November 2012, the examiner determined that it was less likely than not that tinnitus was the result of military service, or that current hearing loss was permanently aggravated by military service.  In both cases, the Veteran's positive history of occupational and recreational noise exposure was identified as a factor supporting the conclusions.  In addition, the examiner mentioned that hearing loss was shown by a July 1986 enlistment examination report, but observed that some of the hearing loss appeared to have "resolved" as shown upon audio testing of May 1991.  

The Board believes that it would be helpful to obtain another examination to clarify several matters that remain unclear.  As an initial matter, the Veteran has reported that tinnitus began during his first post-service year (see September 2010 hearing transcript p. 10), or later in the 1990's (VA examination of 2012).  As the timing of the onset of this condition is a significant issue in this case, the Board believes that on examination, a lay history of the onset and course of his tinnitus should be elicited from the Veteran and recorded in the examination report, as well as considered in conjunction wither rendering an opinion and to the onset and etiology of the claimed tinnitus.  Also requiring clarification are issues of the role of the Veteran's post-service acoustic trauma with hearing protection, and a discussion of the reasons which are most likely to explain the differences in the 1986 and 1991 audiological findings.  

Also on appeal is a claim for an initial evaluation in excess of 30 percent for PTSD and MDD.  VA treatment records dated from 2010 to 2012 consistently revealed that insight, judgment and memory were intact and that GAF scores of 55 to 60 were assigned.  In hearing testimony provided in 2013, the Veteran indicated that was having trouble with his relationships with co-workers, had recently been transferred to a new work group, and was barely keeping his job.  As there appears to be a possibility that the Veteran's occupational status has been impacted since last evaluated, the Board finds that a current and comprehensive PTSD and MDD examination would assist in identifying the current manifestations associated with PTSD and MDD, as well as the degree of social and occupational impairment associated with it.  

As an additional matter, a review of the claims folders indicates that VA records dated to January 2011 are physically on file and that records dated to June 2012 are in the Veteran's Virtual file.  According to the Veteran's 2013 testimony, it appears that more recent VA treatment records may be available.  Therefore, VA treatment records dated from June 2012 to the present should be obtained for consideration in the Veteran's appeal.   Likewise, the Veteran should be given an opportunity to identify any private treatment records referable to his claimed disorders and any identified records should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his disorders on appeal.  After securing any necessary authorization from him, obtain all identified treatment records dated from June 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, afford the Veteran appropriate VA examination(s)s in order to determine the existence and etiology of any disorders related to his claimed IBS, GERD, incisional hernia, and migraine headaches.  The Veteran's claims file should be provided to the examiner and reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.   

The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records, as well as post-service clinical records and examination reports, as well as to elicit from the Veteran (and include in the report) a lay history of the onset, nature and course of symptoms.  Thereafter, the examiner is requested to address the following questions:   

(i) With respect to the Veteran's IBS, GERD and subsequent incisional hernia, the examiner should initially determine and clarify for the record whether diagnoses of IBS and/or GERD are warranted.  With respect to IBS and GERD, to the extent diagnosed, the examiner should state whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that either disorder had its onset in service or is otherwise attributable to service, to include by virtue of the Veteran's service in Southwest Asia.   

If the Veteran's gastrointestinal complaints cannot be ascribed to any known clinical diagnosis, the examiner should indicate whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(ii) The examiner should also whether it is at least as likely as not that the Veteran's incisional hernia is attributable to active duty or to the surgical procedure done to correct his GERD.   

(iii) With respect migraine headaches, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that headaches had their onset in-service or are otherwise attributable to service, to include by virtue of the Veteran's service in Southwest Asia.  In this regard, the opinion should reflect consideration of the Veteran's lay history of frequent and/or severe headaches made on separation in 1991.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.     

3.  After obtaining any outstanding records, afford the Veteran an examination to determine the current nature and extent of his claimed bilateral hearing loss and tinnitus.  The Veteran's claims file should be provided to the examiner and reviewed in connection with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should presume that the Veteran experienced some noise exposure while in service as his MOS was construction equipment repair.  In conjunction with conducting an audiological examination, the examiner should elicit from the Veteran (and include in the report) a lay history of the onset, nature and course of symptoms of hearing loss and tinnitus.  The following matters should be addressed:

(i)  Did the Veteran's bilateral hearing loss, as noted on his July 1986 entrance examination, increase during his period of service from June 1987 to October 1987?

If so, is there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition?

(ii)   Is there clear and unmistakable evidence that bilateral hearing loss pre-existed the Veteran's entrance to service in December 1990?

(a)  If so, is there clear and unmistakable evidence that such bilateral hearing loss did not undergo an increase in the underlying pathology during service?

If there was an increase in the severity of the Veteran's bilateral hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease? 

(b)  If not, is it at least as likely as not that bilateral hearing loss is directly related to service, including the Veteran's in-service noise exposure?    
 
In rendering such opinions, the differences between the 1986 and 1991 audiological service examinations should be discussed and reconciled to the extent possible.    

(iii) The examiner should additionally provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater), that any tinnitus that may be present is related to service.  In this regard, the opinion should reflect consideration of the Veteran's lay history.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After obtaining any outstanding records, schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD and MDD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD and MDD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, pertinent lay information should be recorded.  

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; deficient in most areas, or impaired to a lesser degree.  In this regard, the examiner is requested to determine whether the Veteran is employed and to discuss his employment status, situation and difficulties, as appropriate.  The examiner should assign a GAF score and explain the basis for this finding.  

The examiner is also asked to generally comment on the overall impact of PTSD on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


